
	

113 S2185 IS: To designate the facility of the United States Postal Service located at 123 South 9th Street in De Pere, Wisconsin, as the “Corporal Justin D. Ross Post Office Building”.
U.S. Senate
2014-03-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2185
		IN THE SENATE OF THE UNITED STATES
		
			March 31, 2014
			Mr. Johnson of Wisconsin (for himself and Ms. Baldwin) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To designate the facility of the United States Postal Service located at 123 South 9th Street in De
			 Pere, Wisconsin, as the Corporal Justin D. Ross Post Office Building.
	
	
		
			1.
			Corporal Justin D. Ross Post Office Building
			
				(a)
				Designation
				The facility of the United States Postal Service located at 123 South 9th Street in De Pere,
			 Wisconsin, shall be known and designated as the Corporal Justin D. Ross Post Office Building.
			
				(b)
				References
				Any reference in a law, map, regulation, document, paper, or other record of the United States to
			 the facility referred to in subsection (a) shall be deemed to be a
			 reference to the Corporal Justin D. Ross Post Office Building.
			
